Judgment unanimously affirmed. Memorandum: Although the accident which resulted in defendant’s conviction under subdivision 2 of section 1192 of the Vehicle and Traffic Law occurred at 1:30 a.m., it was not unreasonable for the investigating officer to first call an ambulance and clear the intersection before arresting defendant in the hospital emergency room at 2:55 a.m. Therefore, the breathalyzer test was timely administered to the defendant at 3:55 a.m. (Vehicle and Traffic Law, § 1194, subd 1, par [1]). The record indicates that the detention of the defendant at the scene of the accident resulted not from the activity of the police, but from the fact that defendant required medical assistance (see People v Porter, 46 AD2d 307, 310; cf. People v Brol, 81 AD2d 739). Testimony of defendant’s inebriated condition by the arresting officer, the breathalyzer test operator and the driver of the other vehicle in the accident was relevant on the issue of the validity of the test result and served to corroborate that the test was properly administered. (Appeal from judgment of Ontario County Court, Reed, J. — driving while intoxicated.) Present — Dillon, P. J., Callahan, Green, O’Donnell and Schnepp, JJ.